Citation Nr: 0511776	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.

2.  Whether the appellant is entitled to accrued benefits in 
excess of $1,325.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the Army from September 
1965 to September 1971.  The veteran died in February 1999.  
The appellant is one of the veteran's children who paid 
burial expenses.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 RO rating decision which denied 
entitlement to service connection for a cardiac disorder 
secondary to the veteran's service-connected PTSD, for 
accrued benefits purposes.  In July 2003 that issue was 
remanded to the RO for additional evidentiary development.  
This matter further comes before he Board from a February 
2004 decision in which the RO granted accrued benefits in the 
amount of $1,325 to the appellant as reimbursement for 
funeral/burial expenses.


FINDINGS OF FACT

1.  The veteran died in February 1999.

2.  The veteran was service-connected for PTSD and for 
laceration, right forearm, with injury to muscle groups VII 
and VIII, during his lifetime.  He had a claim for service 
connection for a cardiac disorder, as secondary to the 
service-connected PTSD, pending at the time of his death.

3.  There is no competent medical evidence of record linking 
the veteran's cardiac disorder to his PTSD.


4.  The appellant, T.C., was born in March 1974; the veteran 
was found to be her legal father in a March 1989 judgment.  

5.  The appellant filed an application for reimbursement from 
accrued benefits in July 1999.

6.  There is no evidence to show that the appellant became 
permanently incapable of self-support before attaining the 
age of 18 years; the appellant was over the age of 23 when 
she filed this current claim.

7.  The appellant has submitted evidence that she paid $1,325 
for the veteran's funeral expenses.


CONCLUSIONS OF LAW

1.  A cardiac disorder was not proximately due to or the 
result of the service-connected disability PTSD.  38 U.S.C.A. 
§ 1131 (West 2003); 38 C.F.R. § 3.303, 3.310(a) (2004).

2.  The appellant, T.C., is not eligible for accrued VA death 
benefits in excess of $1,325.  38 U.S.C.A. §§ 101, 5121 (West 
2003); 38 C.F.R. §§ 3.57, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cardiac Disorder as Secondary to PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Service connection may also 
be established when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Because this determination is for the purposes of a claim for 
accrued benefits, it is based on existing rating decisions or 
other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The appellant contends 
that service connection for a cardiac disorder, as secondary 
to the service-connected PTSD, is warranted, for accrued 
benefits purposes.  

The record reflects that the veteran died due to 
atherosclerotic cardiovascular disease and that he was 
treated for cardiac problems prior to his death.  Thus, there 
is evidence of the claimed disability.  However, while 
service connection has been established for PTSD, there is no 
competent medical evidence linking the veteran's cardiac 
disorder to his PTSD.  And although he asserted such a link, 
he was a layman and did not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Without competent medical evidence linking the 
veteran's cardiac disorder to his PTSD, entitlement to 
service connection is not warranted.  Thus, the preponderance 
of the evidence is against the claim for service connection 
for a cardiac disorder secondary to the service-connected 
PTSD, the benefit- of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Entitlement to Accrued Benefits in Excess of $1,325

The appellant has submitted evidence that she paid $1,325 for 
the veteran's funeral, and has received payment from VA of 
accrued benefits in that amount.  She contends that she 
should be entitled to accrued benefits in excess of the 
$1,325 she received as reimbursement for funeral and burial 
expenses because she is one of the veteran's children. 


The term "child" means a person who is unmarried and (1) who 
is under the age of 18 years; (2) who, before attaining the 
age of 18 years, became permanently incapable of self- 
support, or (3) who, after attaining the age of 18 years and 
until completion of education or training (but not after 
obtaining the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The same 
definition of the term "child" is used in determining 
entitlement to accrued benefits.  38 C.F.R. § 3.1000(d).

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse or "child" may be paid periodic monetary benefits to 
which he or she was entitled at the time of death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

An accrued benefits claim is derivative of the veteran's 
claim for service connection, i.e., claimant's entitlement is 
based on the veteran's entitlement.  Direction on how to 
apply for accrued benefits that were "due and unpaid" to the 
veteran at the time of death and to whom the benefits are to 
be paid is provided at 38 U.S.C.A. § 5121.  

Under applicable law, accrued benefits to which a payee was 
entitled at his or her death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, will upon the death of such person, be paid as 
follows:  (1) Upon the death of a veteran to the living 
person first listed as follows:  (i) his or her spouse; (ii) 
his or her children (in equal shares); (iii) his or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4)  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary 
to reimburse the person who bore the expense of last sickness 
or burial.  38 C.F.R. § 3.1000(a).

The record reflects that the veteran died in February 1999.  
His death certificate shows that at the time of his death his 
marital status was divorced.  At the time of his death he had 
claims for VA benefits pending (claim for secondary service 
connection for a cardiac disorder and claim for an increased 
rating for PTSD).

In July 1999 the appellant, T.C., filed an "Application for 
Reimbursement from Accrued Amounts due a Deceased 
Beneficiary" (VA Form 21-601).  She was subsequently 
reimbursed $1,325, from the veteran's accrued benefits, to 
cover funeral and burial expenses she had paid.  38 C.F.R. 
§ 3.1000(a)(4).  She then asserted that she should be 
entitled to additional accrued benefits as one of the 
veteran's children.  Although in July 2003 the Board granted 
a 100 percent disability rating for PTSD for accrued benefit 
purposes, the appellant is not eligible for accrued VA 
benefits based on the veteran's death because she was not the 
veteran's "child" by definition at the time she filed a claim 
for benefits.  A March 1989 Judgment of Paternity submitted 
by the appellant shows that her date of birth was in March 
1974.  Also, in a Statement in Support of Claim (VA Form 21-
4138) submitted by the appellant in August 2003, she reported 
that she was 29 years old.  Consequently, it is clear that 
the appellant was over the age of 23 when she filed her 
current claim.  It is neither contended nor shown that she 
became permanently incapable of self-support before attaining 
the age of 18.  There is also no contention in any of her 
correspondence that she meets the definition as the veteran's 
"child" for purposes of receiving VA death benefits. 38 
C.F.R. §§ 3.57(a), 3.1000(d).

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appellant is not eligible for additional accrued 
VA death benefits, beyond the $1,325 which she has already 
been reimbursed. 38 U.S.C.A. §§ 101 5121; 38 C.F.R. §§ 3.57, 
3.1000.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, codified as amended at 38 
U.S.C.A. § 5100 to 5107, which includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
 
The initial RO rating decision was made in September 1999, 
before the VCAA was enacted, and VCAA notice was given to the 
appellant in April 2002 and November 2004.  Fortunately, the 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the nullification of any AOJ decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
April 2002 and November 2004.  Thus, the notification 
requirement of the VCAA has been satisfied.  

With regard to the duty to assist and the claim for 
additional accrued benefits, the Board notes that because the 
law, and not the facts, is dispositive of the issue, further 
development is unwarranted and would not serve to 
substantiate the claim.  Sabonis, supra; see also Livesay v. 
Principi, 15 Vet. App. 165 (en banc) (2001).  With regard to 
the secondary service connection claim,  VA has obtained VA 
records, however a VA opinion is not necessary to make a 
decision on this claim as there is no evidence of record, 
other than the veteran's assertions before his death, that 
his cardiac disorder was caused by PTSD.  38 U.S.C.A. 
§ 5103A(d)(2)(B).  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and no further action is necessary.  


ORDER

The claim of entitlement to service connection for a cardiac 
disorder secondary to the veteran's service-connected PTSD, 
for accrued benefits purposes, is denied.

The appellant's claim for entitlement to accrued benefits in 
excess of $1,325 is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


